Exhibit Jerrold J. Pellizzon Phil Bourdillon/Gene Heller Chief Financial Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. REPORTS FOURTH QUARTER, TWELVE-MONTH 2009 FINANCIAL RESULTS Costa Mesa, Calif.–February 23, 2010–Ceradyne, Inc. (Nasdaq: CRDN) reported financial results for the fourth quarter and twelve months ended December 31, Sales for the fourth quarter 2009 were $97.6 million, compared with $138.9 million in fourth quarter 2008.Net income for the three months ended December 31, 2009, was $14.1 million, or $0.55 per fully diluted share compared with net income in the prior year period of $20.7 million, or $0.79 per fully diluted share. Net income for the three months ended December 31, 2009 was favorably impacted by a tax benefit of $7.5 million due to a reversal of liabilities for uncertain tax positions as well as the tax benefits from the expenses and losses due to the closure of the Company’s Bazet, France, manufacturing facility. The
